          Case 4:19-cv-00347-MW-MAF Document 17 Filed 10/24/19 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

HARLEY D. ROOT, JR. AND MELISA D.
JOBE,

          Plaintiff,

v.                                            Case No.: 4:19-CV-00347-MW-CAS

WALT MCNEIL, in his official capacity
as Sheriff of LEON COUNTY; and
WES ROBERTS, in his individual capacity,

     Defendants.
____________________________________/

                 DEFENDANTS’ INITIAL RULE 26 DISCLOSURES

          Defendants, WALT MCNEIL and WES ROBERTS, by and through

undersigned counsel, and as directed by this Court’s Initial Scheduling Order (ECF

No. 3), hereby makes the following disclosures:

     I.      The names, if known, the address and phone number of each
             individual likely to have discoverable information which Defendant
             may use to support claims or defenses, identifying the subjects of the
             information.

                A.     Harley D. Root, Jr., Plaintiff
                       c/o Marie A. Mattox, P.A.
                       Information related to Plaintiffs’ claims and Defendants’
                       defenses.

                B.     Melisa D. Jobe, Plaintiff
                       c/o Marie A. Mattox, P.A.
                       Information related to Plaintiffs’ claims and Defendants’
                       defenses.
                                          1
      Case 4:19-cv-00347-MW-MAF Document 17 Filed 10/24/19 Page 2 of 4




            C.    Detective Wes Roberts, Defendant
                  c/o Sniffen & Spellman, P.A.
                  Information related to Plaintiffs’ claims and Defendants’
                  defenses.

            D.    Detective Jason Glover, Leon County Sheriff’s Office
                  c/o Sniffen & Spellman, P.A.
                  Information related to Plaintiffs’ claims and Defendants’
                  defenses.

            E.    Detective Brad Reilly, Leon County Sheriff’s Office
                  c/o Sniffen & Spellman, P.A.
                  Information related to Plaintiffs’ claims and Defendants’
                  defenses.

II.      DOCUMENTS          AND     TANGIBLE        THINGS       KNOWN        TO
         DEFENDANT

            A.    Leon County Sheriff’s Office General Offense / Incident Report
                  Case Number: 180030445, Report No: 180030445-CR001

            B.    Search Warrant / Affidavit for Search Warrant / Property
                  Receipts

            C.    Two bodycam videos, Case Number 18-30448
                  1208 Springsax, Apt. B, September 18, 2018

            D.    33 photographs, Case Number 18-30448
                  1208 Springsax, Apt. B, September 18, 2018

III.     COMPUTATION OF DAMAGES

            Not applicable to Defendants.

IV.      INSURANCE AGREEMENTS

      The Sheriff is a member of the Florida Sheriffs Risk Management Fund. It
      provides insurance-like coverage for Sheriff McNeil and his Deputies. A copy
      of the Fund Agreement in effect and applicable to the incident will be made
                                        2
Case 4:19-cv-00347-MW-MAF Document 17 Filed 10/24/19 Page 3 of 4




available to Plaintiffs for inspection and copying at a time and place mutually
convenient to the parties.

Respectfully submitted this 24th day of October, 2019.

                                       /s/ Matthew J. Carson
                                       MATTHEW J. CARSON
                                       Florida Bar No. 0827711
                                       mcarson@sniffenlaw.com
                                       MICHAEL P. SPELLMAN
                                       Florida Bar Number: 0937975
                                       mspellman@sniffenlaw.com

                                       SNIFFEN & SPELLMAN, P.A.
                                       123 North Monroe Street
                                       Tallahassee, Florida 32301
                                       Telephone: (850) 205-1996
                                       Facsimile: (850) 205-3004

                                       Counsel for Defendants




                                   3
     Case 4:19-cv-00347-MW-MAF Document 17 Filed 10/24/19 Page 4 of 4




                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
sent via the Court’s CM/ECF system to counsel of record this 24th day of October,
2019.

                                           /s/ Matthew J. Carson
                                           MATTHEW J. CARSON




                                       4
